Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  the terminology “a second second type of refresh address” should be corrected.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to apparatuses, systems, and methods for dynamic refresh allocation. The independent claims 1, 9 and 15 recite memories may be subject to row hammer attacks, where one or more wordlines are repeatedly accessed to cause data degradation in victim rows nearby to the hammered wordlines. A memory may perform background auto-refresh operations, and targeted refresh operations where victim wordlines are refreshed. The memory may monitor access patterns to the memory in order to dynamically allocate the number of targeted refresh operations and auto-refresh operations in a set of refresh operations based on if a hammer attack is occurring and the type of hammer attack which is occurring. The prior art fails to disclose or suggest an apparatus of method of monitoring access patterns to the memory in order to dynamically allocate the number of targeted refresh operations and auto-refresh operations in a set of refresh operations based on if a hammer attack is occurring and the type of hammer attack which is occurring. Therefore, claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        04/22/2022